01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 UNITED STATES OF AMERICA,              )          CASE NO. MJ 19-409
                                          )
08         Plaintiff,                     )
                                          )
09         v.                             )          DETENTION ORDER
                                          )
10   ANDREW HEYWARD,                      )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offense charged in Complaint:

14 Assault and Resisting of a Federal Officer, 18 USC Sec. 111(a)(1)

15 Date of Detention Hearing:    September 3, 2019

16         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth,

18 finds that no condition or combination of conditions which defendant can meet will

19 reasonably assure the appearance of defendant as required and the safety of other persons and

20 the community.

21

22



     DETENTION ORDER
     PAGE -1
01        FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02     (1) The complaint alleges that, early one morning, defendant struck a Federal Protective

03        Service Officer in her face at the Jackson Federal Building, and then assaulted another

04        officer who came to her assistance. It appears to be a misdemeanor assault charge,

05        although that is not entirely clear from the allegations of the complaint and the

06        language of the statute. Extended detention is not appropriate in a misdemeanor case.

07     (2) GPS monitoring is an essential element of any release conditions which would provide

08        reasonable assurance of the safety of other persons and the community, and of

09        defendant’s likelihood to make his appearances as required.

10     (3) Defendant is essentially homeless. He has recently been residing at Compass Center,

11        which is basically a shelter. Although he could return there, that facility is not

12        equipped to accommodate the needs of a person on GPS monitoring.

13     (4) Defense counsel proposes that defendant reside at a Residential Re-Entry Center

14        which can meet the needs of a person on GPS monitoring. The court requested the

15        pretrial services officer and defense counsel to pursue this possibility. If satisfactory

16        placement is available, defense counsel may move to re-open this detention order.

17     (5) If defendant is released, the conditions should include drug conditions; mental health

18        treatment; and no contact with the female officer whom he allegedly assaulted; or with

19        Precious Alexander, the mother of his children. There is already a “no-contact order”

20        in effect as to Ms. Alexander.

21

22



     DETENTION ORDER
     PAGE -2
01

02 It is therefore ORDERED:

03     1. Defendant shall be detained pending trial and committed to the custody of the

04        Attorney General for confinement in a correction facility separate, to the extent

05        practicable, from persons awaiting or serving sentences or being held in custody

06        pending appeal;

07     2. Defendant shall be afforded reasonable opportunity for private consultation with

08        counsel;

09     3. On order of the United States or on request of an attorney for the Government, the

10        person in charge of the corrections facility in which defendant is confined shall deliver

11        the defendant to a United States Marshal for the purpose of an appearance in

12        connection with a court proceeding; and

13     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

14        for the defendant, to the United States Marshal, and to the United State Pretrial

15        Services Officer.

16        DATED this 3rd day of September, 2019.

17
                                                s/ John L. Weinberg
18                                              United States Magistrate Judge

19

20

21

22



     DETENTION ORDER
     PAGE -3
